Citation Nr: 0001845	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a initial rating greater than 30 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from May 1979 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for psoriasis 
evaluated as 10 percent disabling.  

The case was previously before the Board in August 1996 when 
it was remanded for further evidentiary development.  By a 
rating action in October 1997 the disability evaluation for 
psoriasis was increased to 30 percent.  

The record reflects that in her January 2000 informal hearing 
presentation the veteran's representative raised a new claim 
of service connection for tinnitus as secondary to service-
connected hearing loss disability.  Inasmuch as that issue 
has not been adjudicated by the agency of original 
jurisdiction and is not "inextricably intertwined" with the 
issue currently on appeal, it will not be addressed herein, 
but is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Current medical evidence reflects that psoriasis is 
manifested by extensive ulcerative, exudative, lesions which 
are disfiguring, constantly itching and annoying, and include 
nail involvement.



CONCLUSION OF LAW

Psoriasis is 50 percent disabling and no more in accordance 
with the applicable evaluation criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.10, and 4.118, Codes 7816 and 7806 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an Increased Evaluation for Psoriasis 

The veteran's claims for a higher evaluation for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999) the Court found 
that the "present level" rule, set out in Francisco, is not 
applicable to original ratings.  The significance of this 
distinction was that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged 
ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  Where the regulations provide no 
specific rating for a disorder, it is permissible to rate 
under a closely related disease in which the functions 
affected, anatomical localizations and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.  The veteran's 
disability is currently evaluated under the provisions of 
Diagnostic Code 7816 by analogy to the provisions of 
Diagnostic Code 7806 pertaining to the evaluation of eczema.  
Under Code 7806 a noncompensable rating is assigned for 
symptoms of skin disorder with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  The criteria for a 10 percent evaluation are 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is for 
assignment where the evidence demonstrates constant exudation 
or itching, extensive lesions or marked disfigurement.  Where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant symptoms, a 50  percent evaluation is warranted. 

The record in this case shows that the veteran was treated 
during service for chronic psoriasis beginning in 1979.  At 
the time of his May 1982 physical examination for separation 
from service the condition was still symptomatic despite 
treatment, with lesions affecting the scalp, left flank and 
right knee.  

VA outpatient treatment records dated in January 1983 reflect 
that the veteran was seen complaining of rash affecting the 
scalp, knees, and left side of the umbilical areas.  The 
assessment was psoriasis, scaly acne face.  Treatment records 
dated in March 1993 demonstrate that the veteran had large 
psoriasis patches affecting the arms, knee, abdomen and left 
back.  On dermatology consultation conducted at that time the 
lesions were described as red plaque with thick white scale 
on the elbows, abdomen, mid back, and knee.  A VA medical 
certificate dated in December 1993 reflects extensive 
psoriasis affecting the trunk, arms and buttock, with nail 
involvement.  In January 1994 there was large erythematous 
plaque with maculatic scale on the body and extremities.  The 
scalp was erythematous, also with soft white lesions.  
Clinical records dated in March 1994 reflect psoriatic 
scaling, with silver plaques on the chest, abdomen, right arm 
and leg.  

On VA examination conducted in December 1996 the veteran gave 
a history of intermittent symptoms of psoriasis since basic 
training.  Under objective findings the examiner listed 
psoriasis, noting that the veteran had been seen with his 
medical file, by the dermatologist, whose report indicated 
localized areas of psoriasis mostly affecting his scalp, but 
also his hands, knees, back, and ears.  The dermatologist 
reported the lesions were exudative, ulcerated, constantly 
itching and annoying.  According to the veteran a full blown 
flare-up of psoriasis would also involve lesions covering his 
trunk and extremities.  Specific evaluation revealed one, two 
inch lesion below the right knee, one, three inch lesion on 
the left shoulder blade, and several areas on the scalp, as 
well as some on the ears and hands.  

The report of a March 1999 VA examination reflects a history 
of psoriasis beginning in service in 1979, initially 
affecting the veteran's scalp, but spreading rapidly over the 
remainder of his body.  The condition has persisted since 
then despite treatment with various salves and lotions, the 
only relief coming from light treatments.  Current symptoms 
included exfoliative patches affecting the lower anterior 
chest wall, the posterior chest, elbows, knees, and scalp.  
The examiner noted that the lesions were disfiguring, 
inasmuch as the patches are dark and stand out against the 
chest.  

In sum, the current medical evidence reflects extensive 
ulcerative, exudative, lesions which are disfiguring, 
constantly itching and annoying, and include nail 
involvement.  Application of the schedular rating criteria to 
the facts is in accordance with the provisions of 38 C.F.R. § 
4.3 which requires VA to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
his favor, and 38 C.F.R. § 4.7, which provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  When the evidence in this case, in particular the 
evidence of ulceration and constant itching causing 
annoyance, is evaluated in accordance with 38 C.F.R. §§ 4.3, 
and 4.7, the manifestations of psoriasis more nearly 
approximate the criteria for a 50 percent evaluation under 
Code 7806.  Therefore an increased rating is warranted.  

In view of the action taken in this decision the veteran is 
now in receipt of the highest schedular evaluation warranted 
by the evidence for his psoriasis.  In exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder. 38 C.F.R. § 3.321(b).  The record demonstrates that 
the veteran's representative has requested extraschedular 
evaluation, which was denied by the RO.  On appellate review 
the Board has considered extraschedular evaluation but found 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  It is therefore concluded 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level, and no further increase is warranted on an 
extraschedular basis.  

ORDER

A 50 percent disability rating is granted for psoriasis.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

